Citation Nr: 1725631	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  10-01 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right foot disability. 

4.  Entitlement to service connection for a left foot disability. 

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Army from July 1977 to June 1983.  He subsequently served in the Army Reserves, with periods of active duty from November 1990 to August 1991, May 1993 to September 1993, April 1994 to September 1994, October 1994 to April 1995, and June 1997 to March 1998.  In addition, he served on unverified periods of active duty for training (ADT) and inactive duty for training (IDT) with the Army Reserves.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In September 2009 a hearing was held before a Decision Review Officer (DRO) at the RO.  The Veteran also presented testimony at Board hearings before the undersigned in October 2010 and September 2014.  Transcripts of these hearings are associated with the claims file.  Additional evidence was received and associated with the claims file subsequent to the Board hearings and the Veteran submitted a waiver of his right to have the evidence initially considered by the RO.

In an April 2012 decision, the Board denied service connection for (1) a heart disorder; (2) residuals of exposure to tuberculosis; (3) residuals of a right groin injury; (4) residuals of a left groin injury; (5) a right knee disorder; (6) a left knee disorder; (7) a right foot disorder; and (8) a left foot disorder and remanded the issue of service connection for a psychiatric disorder other than PTSD.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court). 

In April 2013, the Veteran and the Secretary of VA filed a Joint Motion for Remand to have the issues of service connection for a heart disorder, a left knee disorder, and a right knee disorder remanded for the Board to address inadequacies that were found by the parties in the April 2012 Board decision.  The Court issued an Order that same month. 

Subsequent to the Court's Order, in May 2014, the Board provided the Veteran with the opportunity to have the entire April 2012 Board decision vacated based upon a settlement agreement between the National Organization of Veterans' Advocates (NOVA) and VA following the Court's decision in Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the provisions of 38 C.F.R. § 3.103(c)(2) require a "Board hearing officer" to explain the issues and suggest the submission of evidence that may have been overlooked).  In a May 2014 letter, the Board offered to vacate the entirety of the April 2012 Board decision and provide the Veteran a new hearing.  The Veteran accepted and appeared at a videoconference hearing before the undersigned in September 2014.  

The case then returned to the Board and in May 2015 the claims for (1) a heart disorder; (2) residuals of exposure to tuberculosis; (3) residuals of a right groin injury; and (4) residuals of a left groin injury were dismissed as withdrawn.  The remaining claims on appeal were remanded for additional development.  These claims have now returned to the Board for further appellate action.  

In the May 2015 decision, the Board identified evidence indicating the Veteran never received a copy of the August 2013 rating decision denying service connection for sleep apnea.  The Board requested that the Agency of Original Jurisdiction (AOJ) re-send a copy of the August 2013 rating decision to the Veteran and his representative.  The record before the Board does not show that this action was taken.  Thus, the Board again requests that the AOJ provide the Veteran and his representative a copy of the August 2013 rating decision denying a claim for entitlement to service connection for sleep apnea.
The issues of entitlement to service connection for right and left foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A chronic right knee disability, currently diagnosed as osteoarthritis, was not present in service or until years thereafter and is not etiologically related to any incident of active duty service.

2.  A chronic left knee disability, currently diagnosed as osteoarthritis, was not present in service or until years thereafter and is not etiologically related to any incident of active duty service.

3.  The Veteran does not have PTSD.

4.  An acquired psychiatric disorder, currently diagnosed as polysubstance abuse and substance-induced mood disorder and depression, is not etiologically related to any incident of service other than the Veteran's use of drugs and willful misconduct. 


CONCLUSIONS OF LAW

1.  A chronic right knee disability was not incurred in or aggravated by active military service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

2.  A chronic left knee disability was not incurred in or aggravated by active military service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  

3.  Service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is denied.  38 U.S.C.A. §§ 1101, 1131, 5107; 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's complete service treatment records are not available for procurement.  An August 2008 memorandum documents the attempts made by the AOJ to obtain the Veteran's service records; requests were made to the National Personnel Records Center (NPRC), VA's Records Management Center, several Army Reserve and National Guard records depositories, and the Veteran's reserve units.  All these attempts were unsuccessful.  The Veteran was notified in February 2008 of VA's efforts to obtain his service treatment records.  He responded in June 2008 with a request that VA proceed with the adjudication of his claims without taking further efforts to locate his service treatment records.   The Veteran also reported that his reserve units had been deactivated, disbanded, or reformulated and no additional information was available.  The record also does not contain any evidence indicating another possible source for additional service treatment records.

In cases such as this, the Court has held that the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained in the below analysis, with respect to the service connection claims being decided herein, the Board is resolving all doubt in favor of the Veteran and finding that in-service injuries were established based on his lay testimony.  The Board has also taken great care in this decision to fully address all of the Veteran's contentions.  

VA has also complied with the remand instructions of the Board.  As a result of the Board's May 2015 remand, additional records of VA treatment were obtained and added to the claims file.  The Veteran was provided VA examinations addressing the nature and etiology of his claimed bilateral knee and psychiatric disabilities in December 2015.  The Board finds that these examinations were adequate as the VA examiners completed all necessary testing, examined the Veteran, reviewed his claims file, and provided the information requested by the May 2015 remand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In January 2017 written argument, the Veteran's representative raised specific issues regarding the adequacy of the VA knee and psychiatric examinations.  These arguments will be addressed in detail in the below analysis.  A supplemental statement of the case (SSOC) was then issued in February 2016 readjudicating the claims on appeal.  Thus, VA has substantially complied with the Board's remand instructions.

For the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements.  

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, in the absence of affirmative evidence to the contrary, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  


Bilateral Knee Disabilities

The Veteran contends that service connection is warranted for right and left knee disabilities as they were incurred due to wear and tear injuries during active duty and reserve service.  The Veteran testified before the Board in October 2010 and September 2014 that he did not experience any specific knee injuries during military service, but wore down the joints and cartilage in his knees due to physical training, running, and wearing poor-fitting boots.  

The record establishes the first two elements of service connection: a current disability and in-service injury.  Results from X-rays of the knees at the Detroit VA Medical Center (VAMC) in March 2009 demonstrate mild osteoarthritis.  The diagnosis was confirmed by a VAMC orthopedist in July 2011 and upon VA examination in December 2015.  An in-service injury is also established.  Although available service treatment records are negative for any complaints or treatment of knee injuries, the Veteran testified that he performed physical training, running, marching, and other activities during service that stressed his knees.  These activities are consistent with the Veteran's active duty and active periods of reserve service, and the Board finds the Veteran's statements in this regard to be both competent and credible.  Therefore, the second element of service connection is also demonstrated.

With respect to the third element of service connection, a link between the current knee disabilities and active duty, service and post-service records do not support the claim.  Service records do not document any injuries, complaints, or treatment of a chronic knee disorder and the Veteran's knees were normal at the May 1983 separation examination.  There are also no complaints or findings specifically pertaining to the knees until years after the Veteran's most recent discharge from active service in March 1998.  The earliest evidence of a knee condition dates from March 2003, five years later, when the Veteran complained of right knee pain during a mental health examination at the VAMC.  Physical examination of the bilateral knees was normal in September 2007 despite the Veteran's reports of knee popping and locking, and a chronic disability was not diagnosed until March 2009 when X-rays demonstrated mild osteoarthritis.  

Certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  In this case, arthritis was not demonstrated until March 2009, more than 10 years after the Veteran's last period of active service, when it was identified by X-ray.  Therefore, service connection on a presumptive basis for arthritis as a chronic disease is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

There is also no competent medical evidence in favor of the claim for service connection.  The Veteran has not submitted any medical opinions or treatment records supporting his claim, and the only medical opinion of record, that of the December 2015 VA examiner, weighs against the claim.  After reviewing the complete claims file (including the Veteran's statements relating his knee conditions to wear and tear during service), and examining the Veteran, the December 2015 VA examiner concluded that bilateral knee arthritis was not due to active service.  The VA examiner noted the Veteran's reports of being bothered with his knees back in the reserves about 15 years ago and that he had a gradual onset of pain.  The examiner stated that bilateral knee X-rays and MRIs revealed arthritis and that current examination of the knees was unremarkable except for crepitation that could be seen in arthritis.  The VA examiner found that the nature of the Veteran's disability, specifically the symmetrical presentation of his arthritis, favored a natural progression of arthritis due to age.  Thus, the VA examiner concluded that it was less likely than not that the Veteran's knee disabilities were related to any incident of active service.  

In January 2017 written argument, the Veteran's representative argued that the December 2015 VA opinion was inadequate because when opining that the knee problems were consistent with age-related changes, the examiner failed to articulate whether he was talking about the Veteran's current age or his age about 15 years ago, when the knee problems first began.  In considering the representative's argument in conjunction with the examination report, the Board concludes that the examination report clearly indicates that the examiner was stating that the age-related nature of the Veteran's degenerative changes was based on the symmetrical presentation shown on X-rays and MRIs taken during the appeal period.  Thus, in contrast to the representative's argument, the examiner's conclusion was not specifically tied to the Veteran's statements regarding the onset of pain; rather, it was based on the medical evidence of record.  Therefore, the Board concludes that the representative's argument does not show that the opinion is inadequate.  The Board finds that the opinion is based on a thorough review and consideration of the claims file and the Veteran's history, including X-ray and MRI results of record, and places substantial weight of probative value on it.   

Service connection is also possible for certain chronic disabilities, such as arthritis, under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker, 708 F.3d at 1331.  The Veteran's knee arthritis is a chronic disability under 38 C.F.R. §§ 3.307 and 3.309, but he has not reported a clear history of continuous symptoms of bilateral knee symptoms since service.  The Veteran testified that he wore down his knees during service due to physical training, but has also reported the gradual onset of knee problems.  Furthermore, he told a VAMC orthopedist in July 2011 that his knee problems began recently, in approximately 2006.  As there are no competent or credible reports of a continuity of symptoms, service connection under 38 C.F.R. § 3.303(b) is not warranted.

The Board has also considered the Veteran's statements that his current knee disabilities are related to injuries during service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to report observable symptoms, such as the onset of knee pain, but finds that his opinion as to the cause of the pain simply cannot be accepted as competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  

In sum, the post-service medical evidence of record shows that the first evidence of a chronic bilateral knee condition was several years after the Veteran's separation from active duty service.  In addition, there is no competent medical evidence that the Veteran's knee disabilities are related to active duty.  The Board has considered the Veteran's statements, but finds that the lay evidence in support of the claims is clearly outweighed by the medical evidence against them, including the December 2015 VA medical opinion against the claims.  As the record does not establish a nexus between the claimed disabilities and military service, the Board concludes that the preponderance of the evidence is against the claims; hence, they are denied.  38 U.S.C.A. § 5107(b).

Acquired Psychiatric Disability

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, to include PTSD and major depressive disorder, as the conditions were incurred due to stressful events during active duty service.  

The Veteran has identified several stressors as the cause of his psychiatric symptoms.  He testified at the September 2014 hearing that he witnessed a fellow soldier killed by a grenade while participating in training exercises in 1977 at Fort Jackson, South Carolina.  The Veteran also reported that in 1978 while performing field exercises in South Korea a truck he was traveling in almost went off the side of a narrow road.  Finally, in 1986 the Veteran was traveling by plane from Germany when the plane suddenly lost altitude and experienced severe turbulence.  The Veteran also testified in September 2009 that while serving in support of Desert Storm that he had friends who were killed when they left the base in convoys.  Similar statements were made during a June 2009 PTSD consultation at the VAMC.  

First, the Board will turn to the Veteran's contentions regarding the specific diagnosis of PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed.) (1994) (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred (unless the evidence shows that the Veteran engaged in combat and the claimed stressor is related to combat).  38 C.F.R. § 3.304(f) (2014).  Regarding the diagnosis of PTSD on examination, a final rulemaking amended § 4.125(a), effective August 4, 2014, to state that diagnosis of a mental disorder must conform to DSM-5, not DSM-IV. 80 Fed. Reg. 14,308 (Mar. 19, 2015).  However, the applicability date of the final rulemaking states that "[t]he Secretary does not intend for the provisions of th[e] final rule to apply to claims that were pending before the Board of Veterans' Appeals (i.e., certified for appeal to the Board of Veterans' Appeals on or before August 4, 2014), the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction."  The Veteran's case was originally certified for appeal to the Board and was remanded back to the Board from the Court prior to August 4, 2014; therefore, diagnosis must be made under DSM-IV.

Although the Veteran manifests some symptoms suggestive of PTSD, the weight of the competent evidence is against a finding that he meets the criteria for a diagnosis of PTSD.  VA psychiatric examiners who reviewed the claims file and examined the Veteran in May 2012 and December 2015 both specifically found that the Veteran did not meet the criteria for PTSD under DSM-IV.  A June 2009 PTSD consultation at the VAMC also determined that the Veteran did not appear to meet criterion A for a PTSD diagnosis.  Other VAMC records document findings of "possible PTSD" or "rule out PTSD," but do not establish the diagnosis with sufficient certainty.  The Veteran was diagnosed with PTSD at the Battle Creek VAMC in November 2012, but the basis of this diagnosis is not clear and is not consistently repeated in the subsequent treatment records.  The Board finds that the opinions of the May 2012 and December 2015 VA examiners are the most probative regarding the Veteran's psychiatric diagnoses as they were rendered based on a full review of the Veteran's medical history and included specific consideration of whether he met the criteria for PTSD.  Moreover, as noted above, several of the Veteran's treating physicians have also questioned whether he met the criteria for a diagnosis of PTSD.  The only diagnosis of the condition from November 2012 was based solely on the Veteran's self-reported symptoms, does not acknowledge any of the previous providers who found that PTSD was not established, and is an incomplete mental health evaluation.  The weight of the evidence therefore establishes that the Veteran does not have a diagnosis of PTSD under DSM-IV.

The Board has also considered the statements of the Veteran that he has PTSD.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Whether lay evidence is competent and sufficient to establish a diagnosis in a particular case is a fact issue to be addressed by the Board.  Jandreau, 492 F.3d at 1377.  In this case, the Board finds that the Veteran is not competent to diagnose the presence of PTSD.  He is competent to identify and explain the symptoms that he observes and experiences, but psychiatric disorders require more than a simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Psychiatric disorders are by their very nature complex disabilities that require specialized training to properly diagnose.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also explicitly stated that PTSD is not capable of a lay diagnosis.  Young v. McDonald, 766 F.3d 1348, 1352 (Fed. Cir. 2014) ("PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").  The Board therefore finds that the Veteran is not competent to diagnose himself with PTSD.  

In sum, the majority of the Veteran's treating mental health providers have not diagnosed PTSD, and the May 2012 and December 2015 examiners found that the Veteran did not meet the criteria for the condition.  The Board has considered the statements of the Veteran that he has PTSD, but finds that he is not competent to render a medical opinion in this instance.  Thus, the weight of the evidence of record establishes that the Veteran does not have PTSD in accordance with 38 C.F.R. § 4.125(a).  

As the competent evidence establishes that the Veteran does not have PTSD, the Board will now turn to the Veteran's other claimed psychiatric disorders.  The record establishes diagnoses of polysubstance abuse and dependence since service, as well as diagnoses of substance-induced mood disorder and depression.  VA's General Counsel has concluded that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs (a substance abuse disability) is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  VA General Counsel precedent opinions are binding on the Board.  Brooks v. Brown, 5 Vet. App. 484 (1993).  The Veteran filed his claim for service connection for an acquired psychiatric disorder after October 31, 1990 and service connection for polysubstance dependency as directly related to active duty service must therefore be denied as a matter of law.  

Regarding the Veteran's substance-induced disorders, as well as any other acquired psychiatric disorder, direct service connection may be granted only when a disability is incurred in the line of duty, and not the result of the Veteran's own willful misconduct or, as noted above for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301 (2016).  The Veteran's testimony, personnel records, and statements to treating providers establish that he began using drugs during active military service.  The Board notes that the isolated and infrequent use of drugs by itself will not be considered willful misconduct, but the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301.  A January 2011 correspondence from the Office of The Chief Legislative Liaison states that the Veteran's drug use was of sufficient severity to lead to an involuntary discharge for serious misconduct related to drug use.  The Veteran's DD-214 for his last period of active service ending in March 1998 also includes an involuntary separation due to misconduct.  This evidence indicates the Veteran's drug use during service rose to the level of willful misconduct.

The Board also notes that there is ample medical evidence of record establishing that the Veteran has a long history of substance abuse, and by the Veteran's own admission, that history began with the use of drugs while on active duty.  In August 1998, during his first mental health appointment at the VAMC, the Veteran reported that he began using marijuana, cocaine, and heroin in the 1980s.  Treatment records also clearly document the Veteran's continued abuse of substances throughout the entire claims period.  Additionally, on December 2015 VA examination, the Veteran reported that he last used heroin two months previously and that he had been using the drug for the past ten years.  He also reported last using cocaine in February 2015 and cannabis in May 2015.  The Veteran testified in September 2014 that his drug use was only "sporadic" and "not a habitual thing" and he used drugs solely to self-medicate his mental health symptoms.  However, this testimony is contradicted by the Veteran's statements to his VAMC health care providers throughout the claims period and on VA examination establishing a long history of and ongoing regular drug abuse.  The Board finds that the Veteran's characterization of his drug use at the September 2014 hearing is not credible in light of his other conflicting statements and the consensus among his medical providers that his substance abuse history is extensive.  Given the evidence that the Veteran was discharged due to drug use and the corroborating medical evidence establishing a history of substance abuse beginning in service and spanning for at least 30 years, the Board concludes that the lay and medical evidence supports the conclusion that his in-service drug use constitutes willful misconduct and cannot serve as a basis of an award of service connection.

The Board acknowledges the Veteran's representative's argument set forth in January 2017 written argument that the December 2015 VA examiner failed to follow the Board's remand directive to consider the Veteran's "competent lay assertions of the onset of the condition during service and the diagnosis of depression shortly after discharge."  Notably, the Board's remand did not indicate whether it found the Veteran's statements to be competent or credible, it just asked that the examiner consider them.  Here, the December 2015 VA examiner indicated that he reviewed the Veteran's claims file, which would have included such statements.  The fact that the examiner did not specifically comment on the Veteran's statements in this regard does not take away from the probative value of the opinion.  When read as a whole, the examination report reflects that the examiner considered the pertinent evidence and provided an adequate rationale to support his determinations.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that there is no reasons or bases requirement imposed on examiners and that a medical report must rest on the correct facts and reasoned medical judgment).  Thus, the Board places substantial weight of probative value on the opinion.  Moreover, the examiner clearly concluded that the Veteran's psychiatric disorder was due to his substance abuse, which as explained above, is shown to have begun during his service and rose to the level of willful misconduct.  Thus, the weight of the probative evidence shows that any onset of symptoms during service or diagnosis thereafter was due to his in-service substance abuse and service connection is precluded on that basis.

Additionally, while the Veteran has been diagnosed with several acquired psychiatric disorders (including major depression, bipolar disorder, and an adjustment disorder), there is no competent and credible evidence indicating these conditions were present during active service.  The May 1983 separation examination noted a normal psychiatric finding and the first medical evidence of an acquired psychiatric disorder was in August 1998, when the Veteran sought treatment at the Detroit VAMC.  At that time, he reported depression related to his separation from his wife and was diagnosed with an adjustment disorder, polysubstance dependence, with drugs identified as a possible cause of his depression.  Significantly, the record also includes no competent medical opinion establishing a nexus or medical relationship between a current acquired psychiatric disorder and events during the Veteran's active service, other than the Veteran's in-service drug abuse.  The Veteran has also not presented, identified, or alluded to the existence of any such medical opinion or evidence.  The Board finds his statements that depression began in service to be outweighed by the evidence reflecting that any psychiatric symptoms that began in service were related to his substance abuse.  

Consequently, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a current acquired psychiatric disorder; therefore, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is denied.


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the claims for entitlement to service connection for right and left foot disabilities.  A VA examination of the Veteran's feet was performed in December 2015.  Unfortunately, the medical opinion accompanying the VA examination report is inadequate.  The December 2015 examiner concluded that the Veteran's bilateral hallux valgus was not related to service due to the length of time that elapsed between the Veteran's discharge and the onset of bilateral bunions.  This opinion was based on the Veteran's reports that he first noticed bilateral bunions in approximately 2013.  Review of the claims file shows that the Veteran was diagnosed with bilateral bunions in April 2004 by a VAMC primary care physician and in September 2004 by a VAMC podiatrist.  The VA examiner does not appear to have considered this medical evidence of a foot disability prior to 2013.  The December 2015 examiner also did not comment on the nature and etiology of the Veteran's bilateral first metatarsophalangeal (MTP) joint arthritis or whether the Veteran manifests flat feet as testified to in September 2014.  Therefore, the December 2015 VA examination is not adequate and a new examination and medical opinion must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of the claimed right and left foot disabilities.  The Veteran's electronic claims file must be made available to the examiner.  

All tests and studies deemed necessary by the examiner should be performed.  The examiner should then:

a)  Identify all right and left foot disabilities, to include a specific determination as to whether the Veteran manifests bilateral hallux valgus and flat feet; and,  

b)  Determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any left or right foot disabilities, including bilateral first metatarsophalangeal joint arthritis are etiologically related to any incident of active duty service, to include the Veteran's wearing of poor-fitting combat boots.
c)  If a congenital defect is identified, determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the condition was subject to superimposed disease or injury, to include the wearing of combat boots.

A full rationale and explanation must be provided for all stated medical opinions.  The Veteran contends that his foot problems are due to the wearing of poor-fitting combat boots during active duty and reserve service.  VA treatment records show that the Veteran was diagnosed with bilateral bunions in April 2004 and asymptomatic hallux limitus (bunions) by a VA podiatrist in September 2004.  X-rays in March 2009 demonstrated mild degenerative changes of the bilateral first MTP joints.  Two months later, in May 2009, a VA podiatrist diagnosed congenital collapsing pes valgoplanus of the feet and hallux abducto-valgus secondary to the collapsed arches.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completion of the above, readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


